UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Florida Focused Long-Term Tax-Exempt Fund > For the 12 months ended November 30, 2012, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned about 11%, outpacing its benchmark index and the average return of peers. > Investor demand for Florida state and local government bonds was strong even as issuers struggled to balance their budgets. > About 40% of the fund’s assets were invested outside Florida as part of a strategy initiated last year to diversify its portfolio. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 About Your Fund’s Expenses. 36 Glossary. 38 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares 1.97% 3.03 % 4.00% 7.41% 11.41% Admiral™ Shares 2.05 3.15 4.09 7.41 11.50 Barclays Municipal Bond Index 10.17 Spliced Other States Municipal Debt Funds Average 10.36 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares $11.60 $12.46 $0.443 $0.000 Admiral Shares 11.60 12.46 0.453 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 11.41% for Investor Shares and 11.50% for Admiral Shares for the 12 months ended November 30, 2012. The fund outpaced both the return of its benchmark index and the average return of its multi-state peer group by more than 1 percentage point. The fund performed strongly from a historical perspective, but keep in mind that, for reasons I’ll discuss later in this letter, we anticipate a more challenging environment in coming years for investors in both municipal and taxable bonds. As demand for municipal bonds drove prices higher, yields fell. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Florida Focused Long-Term Tax-Exempt Fund fell to 1.97% as of November 30, 2012, from 3.10% a year earlier. Please note: As we previously announced, last March we replaced the fund’s benchmark index. Because owning only Florida municipal bonds no longer provides a tax benefit, we believe that shareholders are better served by a more broadly diversified portfolio of municipal bonds. As of November 30, about 40% of the fund’s assets were invested in non-Florida issues. 2 We believe that the new benchmark, the Barclays Municipal Bond Index, more accurately represents the fund’s bond exposure. Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. Municipal bonds performed robustly, with returns of about 10%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. As it has since late 2008, the Federal Reserve held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long-term inflation outlook remains about 2% or less. Based Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 on current Fed projections, short-term interest rates are expected to remain near zero into 2015. Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double-digit gains. U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Florida Focused Long-Term Tax-Exempt Fund 0.20% 0.12% 1.01% The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the fund’s expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Other States Municipal Debt Funds. 4 As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near-term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending and tax policy options, and such attention could prove a first step to a long-term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Investors’ search for yield helped boost muni returns Florida has struggled with many of the same postrecession economic challenges facing the rest of the country. As the chart on page 6 illustrates, total tax collection for the state rebounded from recession lows. On the cost side, state and local governments have had little appetite to take on new capital projects. They did, however, strengthen their finances by refinancing debt at today’s exceptionally low interest rates. As a result, total Florida tax-exempt bond issuance rose significantly for the 12-month period, but much of it represented refinancing. Despite the financial challenges facing Florida state and local governments, demand for municipal bonds ran high. Part of the reason was the limited net Total Returns Ten Years Ended November 30, 2012 Average Annual Return Florida Focused Long-Term Tax-Exempt Fund Investor Shares 5.30% Barclays Municipal Bond Index 5.45 Spliced Other States Municipal Debt Funds Average 4.19 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 new supply, described in the Advisor’s Report that follows this letter. Muni returns were also attractive compared with those of U.S. Treasury bonds. Bonds with longer maturities were especially in favor with yield-hungry investors, despite the potential for sharp price declines should interest rates rise. The same was true for bonds with lower credit ratings— again, despite the potential for sharp price declines should investors grow more wary of risk. In this context, the Florida Focused Long-Term Tax-Exempt Fund returned more than 11% for the 12-month period. Although the fund and its benchmark index maintained similar durations Investment insight An unclear tax collection picture keeps state issuers cautious After a steep falloff associated with the financial crisis, tax revenue for the states rebounded. Tax collections for the states as a whole and for Florida have risen since then, but the pace of recovery has slowed recently. The difficult revenue picture has generally produced austerity budgets, and state governments have become very selective in the bonds they issue to finance capital improvements and general spending. Year-over-year percentage change (rolling four quarters) in tax collections All states average Florida Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 6 (a measure of price sensitivity), the advisor’s choice of bonds within the fund’s longer-maturity and lower-credit-rated holdings boosted performance. The fund’s holdings in essential-service bonds performed well. These bonds, which typically finance projects such as water and sewer facilities, benefit from a consistent income stream dedicated to servicing debt and are less affected by economic cycles or fluctuations in general tax revenues. Over the decade, the fund has surpassed its peers The Florida Focused Long-Term Tax-
